Citation Nr: 0106638	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee status post two arthroscopic 
surgeries, on appeal from the initial award of service 
connection.

2.  Entitlement to service connection for a left knee 
disorder on a direct or secondary basis.

3.  Entitlement to service connection for a right hip 
disorder on a direct or secondary basis.

4.  Entitlement to service connection for a left hip disorder 
on a direct or secondary basis.

5. Entitlement to service connection for a back disorder on a 
direct or secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from July 1987 to October 
1998.

This appeal is from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
right knee condition and denied service connection for left 
knee, bilateral hip, and back disorders.

The veteran testified at a videoconference hearing in 
December 2000 before the undersigned member of the Board of 
Veterans' Appeals (Board) assigned by the chairman of the 
Board to conduct the hearing and decide the appeal.  
38 U.S.C.A. § 7107(c) (West Supp. 2000).  He asserted that 
each of the conditions for which he claims service connection 
were caused by his service-connected right knee disorder.

The veteran testified that x-rays were taken for his VA 
compensation and pension (C&P) examinations.  No x-ray 
reports are of record, nor do any of the three December 1998 
VA examination reports refer to x-ray studies.

The veteran testified that he has been seen at Birmingham VA 
Medical Center (VAMC) and at Mussel Shoals VA Outpatient 
Clinic (VAOPC), apparently for pain management.  There are no 
VA treatment records in the claims folder.  VA is mandated to 
obtain for adjudication purposes such identified VA records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA records of which the 
Secretary has notice and which may reasonably be expected to 
be of record for claims adjudication are constructively of 
record).

The veteran also testified about his back, without 
identifying or distinguishing any segment of his back.  The 
December 1998 VA examination of his spine apparently was of 
the lumbar spine.  The appellant should be asked to clarify 
the extent of his claimed back disability to facilitate 
further examination, if necessary.

One of the two December 1998 C&P examiners diagnosed 
arthralgia.  The other diagnosed arthritis.  Arthralgia is 
"pain in a joint," Dorland's Illustrated Medical Dictionary 
147 (27th ed. 1988), and arthritis is "rheumatism in which 
the inflammatory lesions are confined to the joints."  Id.  
Whereas pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted, Sanches-Benitez v. West, 13 Vet. App. 282 (1999), 
and arthritis is a chronic disease rebuttably presumed 
service connected under certain conditions, 38 C.F.R. 
§§ 3.307, 3.309 (2000), the difference could be dispositive 
of the veteran's claims.  This discrepancy should be 
reconciled, whether by conference between the diagnosing 
physicians or by further examination using more sophisticated 
tests.

One examiner reported that motion of a joint stopped when 
pain started, but then reported apparently full ranges of 
motion.  Such apparent inconsistencies should be clarified by 
additional commentary in the report.  Additionally, two of 
three December 1998 C&P examination reports apparently 
responded to a numbered questionnaire or worksheet that is 
not of record, with responses such as "Not possible."  
Although the Board can obtain VA examination worksheets, 
without documentation that is not in the claims folder of 
which version of a worksheet was used, there is no assurance 
the Board will obtain the correct one.  Moreover, the veteran 
and his authorized representative may review his claims 
folder.  38 C.F.R. § 1.503 (2000).  Should they choose to do 
so, they ought not be frustrated in understanding a C&P 
examination report because a questionnaire to which a report 
responded is not in the claims folder.

The veteran initiated his claim the month he separated from 
service.  At that time, there was no legal significance to 
his factual assertion that his left knee, bilateral hip, and 
back conditions resulted from his service-connected right 
knee; any affirmative finding would have necessarily existed 
in service.  The passage of time has given legal significance 
to the factual assertion that claimed disabilities resulted 
from a service-connected disability.  Readjudication should 
address secondary service connection for each claimed 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to clarify the 
claim regarding his back by stating that 
his whole back is involved, or by 
identifying the part of his back 
involved.

2.  Obtain all VA treatment and 
diagnostic study records from Birmingham 
VAMC and Mussel Shoals VAOPC from October 
1998 to the present, and obtain reports 
of all x-ray studies done in conjunction 
with the December 1998 VA C&P 
examinations.

3.  Schedule the veteran for an 
orthopedic examination of both knees, 
both hips, and that part of the back that 
the veteran identifies as involved with 
his claim.  Provide each examiner with 
the claims folder for review in 
conjunction with the examination.  Any 
worksheet or questionnaire used for any 
examination must be submitted with the 
examination report.  X-ray studies of 
each examined joint should be obtained, 
and any other necessary tests or studies 
should also be conducted to ascertain the 
severity of the service-connected right 
knee and to aid in diagnosing or ruling 
out pathology in the other joints 
examined.

Regarding the right knee, the examination 
is to report the extent of functional 
impairment.  The report should include 
range of motion testing, and all ranges 
of motion should be reported in degrees.  
The examiner must specifically state 
whether there is any evidence of 
recurrent subluxation or lateral 
instability or locking of the right knee, 
and, if so, to what extent.

All functional limitations of the right 
knee are to be identified, including 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement of the right 
knee.  If there is no limitation of 
motion or function, or no objective 
indications of pain, such facts must be 
noted in the report.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement 
or activity).  The examiner should 
discuss the effect the veteran's right 
knee disorder has upon his daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Regarding the left knee, both hips, and 
back, any diagnosis made must be 
explained, especially any divergence of 
opinion about whether there is arthritis 
in any joint examined.  The examiner must 
indicate whether any affirmatively 
diagnosed condition was caused or 
aggravated by the veteran's service-
connected right knee.  Any indications 
that the veteran's complaints of pain or 
other symptomatology are not in accord 
with physical findings on examination 
should be directly addressed and 
discussed in the examination report.  The 
report must articulate the severity of 
any impairment in a joint for which an 
affirmative diagnosis is made.  The 
assessment of severity should address the 
factors listed in reference to the right 
knee, supra.  See DeLuca, 8 Vet. App. 
202.

3.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

4.  Readjudicate the claims at issue, 
considering both direct and secondary 
service connection, 38 C.F.R. § 3.310(a) 
(2000), for each of the service 
connection claims.  If any part is not 
allowed, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


